Citation Nr: 0311428	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1987 to July 1991, 
and from November 1995 to November 1998.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied, in pertinent part, a 
claim for service connection for bilateral retropatellar pain 
syndrome as not well grounded.  The RO denied the claim on 
the merits in a November 2001 Supplemental Statement of the 
Case (SSOC).


FINDINGS OF FACT

The veteran's current right and left knee disabilities were 
first manifested in service.


CONCLUSIONS OF LAW

1.  Right knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002).

2.  Left knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
bilateral knee disorder.  According to his statements and 
testimony of record, he has manifested recurrent bilateral 
knee pain with crepitus since his service in 1996.  His 
service medical records indeed reflect his complaint of 
bilateral knee pain, right greater than left, beginning in 
1996.  Over the course of the next year, he was placed on 
physical therapy with strength exercising for both knees, and 
given limited duty profiles for his right knee, based on an 
assessment of retropatellar pain syndrome (RPPS).  A January 
1997 clinic record noted improvement of the left knee 
symptoms, but persistence with the right knee symptoms.  In 
May 1997, the possibility of a meniscal tear of the right 
knee was noted.  His separation examination, dated September 
1998, indicated a normal clinical evaluation of the lower 
extremities.

On VA general medical examination in August 1999, the veteran 
denied a history of knee trauma, and described his knee 
symptoms as mildly improved with use of over-the-counter 
medication.  His physical examination revealed crepitus 
bilaterally, but was otherwise negative.  He was given an 
assessment of "[b]ilateral knee crepitus" with a comment 
that the veteran most likely manifested a mild degenerative 
change of his knees which could be treated with Tylenol or 
anti-inflammatory medications.

In May 2001, the veteran underwent a magnetic resonance 
imaging (MRI) scan of both knees at Shands Healthcare based 
on complaint of ligament laxity and patellar tracking 
problems.  The MRI of the right knee suggested a tear of the 
posterior medial meniscus while his left knee MRI was 
significant only for slight joint fluid.  

In April 2003, the veteran was afforded VA orthopedic 
examination with benefit of review of the claims folder.  His 
physical examination was significant for localized pain over 
the posteromedial joint line of both knees (positive 
McMurray's sign), but was otherwise unremarkable.  The 
examiner also offered the following opinion:

The reports of the MRI's done in 2001, I do 
not think we had to do anything further x-rays 
today.  I feel it is as likely as not the 
patient's present difficulty with both his 
knees did come upon him in the service as he 
had extensive treatment including physical 
therapy for six months and was placed on a 
permanent profile.  

I think his present diagnosis is medial 
meniscus tears, posterior horn bilateral knee.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  In evaluating service connection claims, 
the Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).

VA has provided definitions of competency of evidence as 
follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

The veteran's service medical records document his extensive 
history of treatment for bilateral knee pain, particularly of 
the right, beginning in 1996.  He was given an assessment of 
retropatellar pain syndrome for which he was placed on 
physical therapy with strength exercising for both knees and 
given limited duty profiles for his right knee.  A meniscal 
tear of the right knee was suspected, but not confirmed, in 
May 1997.  The veteran has presented competent evidence of 
continuity of symptomatology since service primarily 
consisting of pain and crepitus of both knees.  An MRI 
examination in 2001 confirmed a tear of the posterior medial 
meniscus of the right knee, and detected joint fluid in the 
left knee.  In April 2003, a VA examiner, upon review of the 
evidence of record, provided opinion that the veteran's 
current right and left knee disabilities were first 
manifested in service.  There is no medical opinion to the 
contrary.  See Hanson v. Derwinski, 1 Vet. App. 512 (1991) 
(an appellant is entitled to service connection where he/she 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  The claim for service connection for bilateral knee 
disorder, therefore, is granted.


ORDER

Service connection for right knee disorder is granted.

Service connection for left knee disorder is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

